DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/2/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 23, the limitation “a dielectric layer,” is unclear as to how it is related to the “dielectric layer” recited in claim 1.
Regarding claim 24, the limitation “the dielectric layer,” is unclear as to which dielectric layer(s) it is referring, that of claim 1 or that of claim 23. 

Claim Rejections - 35 USC § 103
set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 8, 10, 13, 14, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huli (US 2016/0109804) in view of Ye et al. (US 2015/0187590; herein “Ye”) and as evidenced by Ozaki et al. (US 2005/0227172; herein “Ozaki”).
Regarding claims 1 and 2, Huli discloses in one example interpretation of Figs. 2A-F and related text a method of making a semiconductor device, the method comprising: 
depositing a bottom portion of a layer (e.g. a bottom portion of 260, see [0039]; see also [0026]) on a patterned mask (240, see [0037]) arranged on a substrate (210, 220, and 230), the patterned mask having lines and openings therebetween, and the openings in the patterned mask being deep enough to expose the substrate beneath, a residue of the patterned mask arranged on the substrate in the openings between the lines (note that although not made explicit by Huli, residue would result from the lithographic patterning of 240), the bottom portion of the layer covering the residue, the bottom portion of the layer deposited directly on a portion of the substrate;
depositing a top portion of the layer (e.g. a top portion of 260) on the bottom portion of the layer;
removing a portion of each of the bottom portion of the layer and the top portion of the layer such that the patterned mask is exposed (see Fig. 2C); and
removing the patterned mask (240) such that the substrate (210, 220, and 230) is exposed between areas of remaining bottom portion of the layer (between remaining bottom portions of 260, see [0040]).
Huli does not explicitly disclose
an oxide material, the oxide material having a thickness of about 1 to about 20 nm;
depositing a dielectric layer on the oxide material, the dielectric layer being a separate layer from the oxide material and having a thickness of about 30 to about 300 nm;
the oxide material lining vertical side walls of the patterned mask, and the dielectric layer between the oxide material lining the vertical side walls;
wherein the dielectric layer is formed by a spin-on deposition.
In the same field of endeavor, Ye teaches in Fig. 4A-F and related text a method of making a semiconductor device, comprising
depositing an oxide material (260, see [0027]; note that the oxide material 260 is a bottom portion of a layer formed by the combination of 260 and 262) on a patterned mask (146, see [0027]) the oxide material having a thickness of about 1 to about 20 nm (see e.g. [0023] which describes approximate size of lithographic features, accordingly 260 has thickness of about 1-20nm as claimed);
depositing a dielectric layer (262, see [0028]; see also cl. 8; note that the dielectric layer is a top portion of the layer formed by the combination of 260 and 262) on the oxide material, the dielectric layer being a separate layer from the oxide material and having a thickness of about 30 to about 300 nm (see e.g. [0023] which describes approximate size of lithographic features, accordingly 262 has thickness of about 30-300nm as claimed);
the oxide material (260) lining vertical side walls of the patterned mask, and the dielectric layer (262) between the oxide material lining the vertical side walls (see Fig. 4E);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huli by having an oxide material as the bottom portion of the layer and having a thickness of about 1 to about 20 nm, depositing a dielectric layer on the oxide material by a spin-on deposition process as the top portion of the layer, the dielectric layer having a thickness of about 30 to about 300 nm and being a separate discrete layer from the oxide material, the oxide material lining vertical side walls of the patterned mask, and the dielectric layer between the oxide material lining the vertical side walls, as taught by Ye, in order to provide improved pattern transfer (see Ye abstract at least).  Further, Ye shows that a stack of discrete layers of an oxide material and a dielectric layer (see Figs. 4A-F) and non-discrete layers (see Figs. 3A-G or 6A-E) are equivalent structures known in the art.  Therefore, because these two  were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the discrete layers of Ye for the non-discrete layers of Huli.
Note that “a residue of the patterned mask arranged on the substrate” is taught by Huli because although not made explicit, residue would result from the lithographic patterning of 240 described in [0024]. This is evidenced by Ozaki which shows that conventional lithographic patterning of a resist, absent additional cleaning processes not performed by Huli, is known to result in at least some scrum (see [0007]-[0015]).
Regarding the claimed thicknesses of the layers, in the alternative, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thicknesses to each be a result effective variable affecting the achievable aspect ratio(s) of the lithographic features, the quality of the lithographic features, and the resulting device size.  Thus, it would have been obvious to modify the device of Ye to have the thicknesses within the claimed range in order to achieve desired In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 21, the combined method shows wherein the residue is a scum left remaining on the substrate (Huli: as evidenced by Ozaki, see (see [0007]-[0015]).
Regarding claim 8, Huli discloses in one example interpretation of Figs. 2A-F and related text a method of making a semiconductor device, the method comprising: 
depositing a bottom portion of a layer (e.g. a bottom portion of 260, see [0039]; see also [0026]) on a patterned mask (240, see [0037]) arranged on a substrate (210, 220, and 230), the patterned mask having lines and openings therebetween, and the openings in the patterned mask being deep enough to expose the substrate beneath, a residue of the patterned mask arranged on the substrate (note that although not made explicit by Huli, residue would result from the lithographic patterning of 240), the bottom portion of the layer covering the residue, the bottom portion of the layer deposited directly on a portion of the substrate;
depositing a top portion of the layer (e.g. a top portion of 260) on the bottom portion of the layer;
bottom portion of the layer and the top portion of the layer to expose the patterned mask (see Fig. 2C);
removing the patterned mask (240) such that the substrate (210, 220, and 230) is exposed between areas of remaining bottom portion of the layer and remaining top portion of the layer (between remaining 260, see [0040]);
depositing a refill material (280, see [0041]) on the top portion of the layer;
removing a portion of the refill material (280) to expose the top portion of the layer (expose top portion of 260, see Fig. 2E); and
removing remaining portions of each of the bottom portion of the layer and the top portion of the layer such that the substrate is exposed between areas of remaining refill material (remove 260, see Fig. 2F).
Huli does not explicitly disclose 
depositing an oxide material, the oxide material having a thickness of about 1 to about 20 nm;
depositing, by a spin-on deposition process, a dielectric layer on the oxide material, the dielectric layer having a thickness of about 30 to about 300 nm and being a separate discrete layer from the oxide material;
the oxide material lining vertical side walls of the patterned mask, and the dielectric layer between the oxide material lining the vertical side walls.
The remaining claimed limitations are taught in substantially the same manner and for the same reasons as applied to claim 1 above. 
Regarding claim 10, the combined method shows wherein the oxide material (Ye: 260) comprises a silicon dioxide (see [0027]).
Regarding claims 13 and 14, the combined method further discloses 

wherein the silicon material comprises silicon nitride, amorphous silicon, or a combination thereof (second image reversal material selected from materials having same properties as those materials disclosed for the first image reversal material, see [0041], [0035], and [0026]).
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing the claimed invention to modify the method of Huli by having the refill material (i.e. second image reversal material) selected from the same materials as the oxide material (i.e. first image reversal material) in order to provide an etch resistance relative to the substrate (see [0026]).
Regarding claim 22, the combined method shows wherein depositing the oxide material (Ye: 260) is by a low temperature process (see [0027]).
Claims 3, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huli in view of Ye and as evidenced by Ozaki, as applied to claims 1 and 8 above, and further in view of Terasaki et al. (US 2008/0292976; herein “Terasaki”).
Regarding claim 3, The combined device shows the dielectric layer is deposited by a spin-on deposition process (Ye: 262, see [0028]; see also cl. 8), but does not explicitly disclose wherein the dielectric layer comprises a glass.
In the same field of endeavor, Terasaki teaches in Fig. 1 and related text a method of making a semiconductor device wherein the dielectric layer (reverse layer 104, see [0054]) comprises a glass deposited by by a spin-on deposition process (see [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huli by having the dielectric layer be a glass deposited by a spin-on deposition process, as taught by Terasaki, in order to apply a suitable method for the for the case where an area other than an area in which the hard mask layer used as the mask in the step of 
Regarding claims 5, Huli does not explicitly disclose wherein the substrate comprises a hard mask stack.
In the same field of endeavor, Terasaki teaches in Fig. 1 and related text a method of making a semiconductor device wherein the substrate (101 and 102, see [0054]) comprises a hard mask stack (see [0054] and [0066]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huli by having the substrate comprises a hard mask stack, as taught by Terasaki, in order to apply the patterning method to a hard mask layer which can in turn be used to pattern an underlying substrate.
Regarding claim 12, Huli do not explicitly disclose wherein the substrate comprises a hard mask stack or a metal layer.
In the same field of endeavor, Terasaki teaches in Fig. 1 and related text a method of making a semiconductor device wherein the substrate (101 and 102, see [(0054]) comprises a hard mask stack (see [0054] and [0066]-[0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huli by having the substrate as a hard mask stack, as taught by Terasaki, in order to apply a suitable method for applying a patterned shape to a hard mask stack (see Terasaki [0052]), which can then be used to protect underlying layers during subsequent etching.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huli in view of Ye and as evidenced by Ozaki, as applied to claims 1 and 8 above, and further in view of Fraczak et al. (US 9,773,978; herein “Fraczak”).
Regarding claims 23 and 24, Huli does not explicitly disclose 
wherein the substrate comprises a hard mask stack that includes a dielectric layer, an organic planarization layer directly on dielectric layer, and a hard mask layer directly on the organic planarization layer; and the patterned mask is directly on the hard mask layer;
wherein the dielectric layer is tetraethylorthosilicate oxide, and the hard mask layer is silicon nitride.
In the same field of endeavor, Fraczak teaches in Fig. 2 and related text a patterned mask (96P, see ) on a substrate (50/60/70/80/92/94) 
wherein the substrate comprises a hard mask stack that includes a dielectric layer (80, see col. 3 line 39), an organic planarization layer (92, see col. 3 line 40) directly on dielectric layer, and a hard mask layer (94, see col. 3 line 41) directly on the organic planarization layer; and the patterned mask is directly on the hard mask layer;
wherein the dielectric layer is tetraethylorthosilicate oxide (see col. 6 line 5-6 and col. 4 line 21-29), and the hard mask layer is silicon nitride (see col. 6 line 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Huli by having he substrate comprises a hard mask stack that includes a dielectric layer, an organic planarization layer directly on dielectric layer, and a hard mask layer directly on the organic planarization layer, the patterned mask is directly on the hard mask layer, the dielectric layer is tetraethylorthosilicate oxide, and the hard mask layer is silicon nitride, as taught by 

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but are not persuasive. 
Applicant argues (pages 5-6 and 8) that because Huli discloses a “single layer” 260, it cannot teach the claimed limitations related to the oxide material and the dielectric layer.
In response, the examiner disagrees. Specifically, the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). While applicant’s drawings depict layers 404 and 505 as being formed at different steps, the specification provides no specific disclosure of the layers being different materials or formed by different processes. 
Regarding the material, 404 is disclosed simply as a silicon dioxide (see [0051]) and 505 is disclosed as spin-on glass, e.g. spin on oxide (see [0052]), which would be well understood to include silicon oxide. In other words, the only specifically disclosed embodiment would be understood to be one in which the same material is used for 404 and 505. While other materials might be possible, the specification provides no support for any other specific material compositions. Accordingly, the broadest reasonable interpretation of the limitation for layers 404 and 505 includes one in which the same material is found throughout, as shown by Huli.
Regarding the deposition method or steps of deposition, 404 is disclosed as being formed by a “low temperature” process (see [0051]) and 505 is formed by “spin-on deposition” (see [0052]). Spin-on deposition, however, is generally understood to be a low temperature process. Because there is no disclosure of a different low temperature process used for 404, the broadest reasonable interpretation 
Accordingly, the examiner maintains that the “separate” or “discrete” layers can be taught by Huli, and likewise the boundaries of layers can be chosen such that the meet the other claimed limitations. However, even assuming, for the sake of argument, that Huli does not teach the feature at issue, the claims remain unpatentable over the prior art of record. In an attempt to provide compact prosecution, the examiner has provided an alternative interpretation of Huli, which in combination with Ye teaches the claimed invention as outlined in the rejections above. 
Applicant argues (page 6 and 9-10) that the features sizes shown by Huli and Ye do not sufficiently teach or suggest the layer thicknesses as claimed. 
In response, the examiner disagrees. Specifically, the Examiner notes that in accordance with MPEP 2111, USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Therefore the claim limitation “about” has been given its broadest reasonable interpretation. Accordingly, the feature sizes establish a scale of the size of the lithographic features, which in turn establishes the scale of the layers of the features. It is of particular importance to note that the specification provides no standard for ascertaining the requisite degree of “about,” which would limit the broadest reasonable interpretation of the claim. Additionally, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). In the instant case, since the disclosure merely provides an approximate range of thickness, it seems readily apparent that the range cannot be held as critical to the invention. 
Applicant argues (page 6-7 and 9-11) that Huli and Ye do not recognize the thickness as being a result effective variable and therefore it would not have been obvious to optimize the thickness. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/3/2022